Citation Nr: 0424816	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-19 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including as due to an 
undiagnosed illness (UI).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including as due to an UI.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple joint pain of the right shoulder and knees, 
including as due to an UI.

4.  Entitlement to service connection for rotator cuff tear 
of the right shoulder, including as due to an UI.

5.  Entitlement to service connection for arthralgia of the 
knees, including as due to an UI.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue syndrome (CFS), headaches and stomach 
disorder, including as due to an UI.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
rash, including as due to an UI.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder, including as due to an UI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992.  His DD Form 214 shows that he received the Southwest 
Asia Service Medal and Kuwait Liberation Medal.  

The Board of Veterans' Appeal (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in March 2001, which 
stemmed from a reopened claim filed in June 2000.

A historical review of the record shows that in an unappealed 
March 1993 rating decision the RO denied service connection 
for a nervous disorder and right shoulder disability.  

In an unppealed June 1999 decision, the RO essentially denied 
service connection for multiple joint pain which contemplated 
the right shoulder and knees, including as due to an UI.

Also denied were claims of service connection for an acquired 
psychiatric disorder, CFS, headaches, stomach disorder, skin 
rash and cardiovascular disorder, including as due to an UI.

In June 2000, the veteran filed a reopened claim for the 
issues on appeal.  The reopened claim did not meet the 
criteria for a notice of disagreement to the June 1999 RO 
rating decision.  38 C.F.R. § 20.201.  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  However, this 
change in the law is not applicable with respect to the 
issues on appeal because the veteran's pertinent claims were 
not filed on or after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  

Thus, the question for Board consideration is whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for a psychiatric disorder, 
including dysthymic disorder, multiple joint pain of the 
right shoulder and knees, CFS, headaches, stomach disorder, 
skin rash and cardiovascular disorder, including as due to an 
UI under the standard of review in effect prior to August 29, 
2001.  

In a November 2002 substantive appeal, it appears that the 
veteran may be raising for the first time the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Such matter is referred to the RO for 
clarification and any formal adjudicatory action deemed 
necessary.  

The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for a skin rash and cardiovascular disorder, 
including as due to an UI are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In an unappealed June 1999 rating decision, the RO denied 
service connection for a psychiatric disorder, and multiple 
joint pain of the right shoulder and knees, including as due 
to an UI.

2.  Evidence submitted since the unappealed June 1999 RO 
rating decision bears directly and substantially on the issue 
at hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  The competent medical evidence shows that the veteran's 
psychiatric disorder is primarily diagnosed as major 
depression.  

4.  The competent and probative medical evidence fails to 
demonstrate an etiologic link or nexus between the veteran's 
active duty and the onset of a psychiatric disorder, however 
diagnosed, including major depression first noted years 
postservice.

5.  The competent medical evidence shows that the veteran's 
multiple joint pain is associated with diagnosed right 
shoulder rotator cuff tear and arthralgia of the knees.

6.  The competent and probative medical evidence fails to 
demonstrate an etiologic link or nexus between the veteran's 
active duty and the onset of a rotator cuff tear of the right 
shoulder as first objectively shown years postservice.  

7.  The competent and probative medical evidence fails to 
demonstrate an etiologic link or nexus between the veteran's 
active duty and the onset of arthralgia of the knees as first 
objectively shown years postservice.  

8.  In an unappealed June 1999 rating decision, the RO denied 
service connection for CFS, headaches and a stomach disorder 
including as due to an UI, because the competent medical 
evidence was silent for any pertinent evidence including 
objective indicators of CFS, headaches and/or stomach 
disability.

9.  Evidence submitted subsequent to the June 1999 decision 
is either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issues at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for CFS, headaches and a stomach disorder 
including as due to an UI.


CONCLUSIONS OF LAW

1.  Evidence submitted since the unappealed June 1999 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for an acquired psychiatric disorder, 
including as due to an UI is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
1154(b), 5104, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(under the standard of review in effect prior to August 29, 
2001); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2003).

2.  An acquired psychiatric disorder, however diagnosed, 
including on the basis of an UI was not incurred in or 
aggravated by active service nor may a psychosis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2003).

3.  Evidence submitted since the unappealed June 1999 rating 
decision wherein the RO denied entitlement to service 
connection for multiple joint pain of the right shoulder and 
knees, including as due to an UI, is new and material, and 
the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 1154(b), 5104, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (under the standard of review in effect prior to 
August 29, 2001); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 
(2003).

4.  A right shoulder rotator cuff tear including on the basis 
of an UI manifested by joint pain was not incurred in or 
aggravated by active duty, including as due to an UI.  38 
U.S.C.A. §§ 1110, 1117, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.317 (2003).  

5.  Arthralgia of the knees including on the basis of an UI 
manifested by joint pain was not incurred in or aggravated by 
active duty, including as due to an UI.  
38 U.S.C.A. §§ 1110, 1117, 1131, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).  

6.  Evidence submitted since the June 1999 rating decision 
wherein the RO denied entitlement to service connection for 
CFS, headaches, and a stomach disorder, including as due to 
an UI is not new and material, and the veteran's claims for 
such benefits are not reopened.  38 U.S.C.A. §§ 1154(b), 
5104, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (under the 
standard of review in effect prior to August 29, 2001); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are silent for 
complaints or findings demonstrating the presence of an 
acquired psychiatric disorder, chronic headache disorder, 
CFS, stomach disorder or right shoulder disability.  

The veteran was seen in February 1989, for left knee 
complaints unrelated to trauma.  No left knee disability was 
demonstrated on objective examination.  An x-ray of the left 
knee was normal.  Diagnosis was somatic dysfunction of the 
left tibia/fibula joint.  

In August 1989, the veteran was seen for right knee 
complaints.  Following an objective examination, the reported 
assessment was tendonitis versus traumatic arthritis.  An x-
ray of the right knee was normal.  

Psychiatric evaluation reports prior to a separation physical 
examination in April 1992, show his mental status was clear 
and without indication of emotional/psychiatric dysfunction.  

An April 1992 physical examination report, for separation 
from active duty, shows normal psychiatric, orthopedic, 
neurologic and gastrointestinal evaluations.  There was no 
objective evidence of an acquired psychiatric disorder, 
headache disorder, CFS, multiple joint symptoms to include 
the right shoulder and knees or stomach disorder. 

In an unappealed March 1993 rating decision the RO denied 
entitlement to service connection for a psychiatric disorder 
and right shoulder disability.

In early 1998, the veteran filed a reopened claim of service 
connection for a psychiatric disorder including dysthymic 
disorder, multiple joint pain including the right shoulder 
and knees, CFS, headaches, and stomach disorder, including as 
due to an UI.

Evidence received in support of his claim consisted of 
treatment records from the Texas Department of Criminal 
Justice Institutional Division dating between approximately 
the mid to late 1990's.  Such medical records referred to 
treatment for complaints of general body aches and headaches.  
The presence of an identifiable psychiatric disorder was not 
confirmed, clinically.  There was no mention of CFS or a 
stomach disorder.

Of record is information showing that in approximately late 
1998, the RO made several unsuccessful attempts to talk to 
the veteran's warden and staff to have the veteran examined 
at a VA medical center (MC) in connection with his claims.  

In an unappealed June 1999 rating decision, the RO 
essentially denied service connection for an acquired 
psychiatric disorder, however diagnosed, multiple joint pain 
including the right shoulder and knees, CFS, headaches, and 
stomach disorder, including as due to an UI.

Evidence received following the June 1999 rating decision 
includes a service medical record dated in August 1991 
showing that the veteran was involved in a motor vehicle 
accident after drinking alcohol.  He complained of right knee 
pain.  An objective examination including an x-ray study was 
silent for any right lower extremity abnormality.  No other 
pertinent finding regarding the issues on appeal was noted.  

Also submitted in support of the veteran's claim were 
voluminous treatment records from the Texas Department of 
Criminal Justice Institutional Division dating from the late 
1990's through late 2003.  There was indication that the 
veteran is apparently serving a life sentence.  The medical 
records showed that the veteran's psychiatric problems were 
attributed to a diagnosed major depression disorder.  His 
right shoulder complaints were attributed to a diagnosed 
right shoulder rotator cuff tear.  His knee complaints were 
diagnosed as arthralgia.  There was no mention of pertinent 
complains or objective findings regarding CFS, headaches or a 
stomach disorder.


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R. 
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) under 
the standard of review in effect prior to August 29, 2001.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under  38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. 1154(b); 38 C.F.R. 
3.303(a), 3.304.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R.  
§ 3.317(a)(1)(i) to expand the presumptive period from 
December 2001 to December 2006.  This interim rule became 
effective November 9, 2001.  On December 27, 2001, the 
President signed into law the "Veterans Education and 
Benefits Expansion Act of 2001."  This legislation amends 
various provisions of 
38 U.S.C. §§ 1117, 1118, including a complete revision of § 
1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):  (A) An undiagnosed illness.  (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms.  (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue.  (2) 
Unexplained rashes or other dermatological signs or symptoms.  
(3) Headache.  (4) Muscle pain.  (5) Joint pain.  (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms.  (8) Signs or symptoms involving the upper or 
lower respiratory system.  (9) Sleep disturbances.  (10) 
Gastrointestinal signs or symptoms.  (11) Cardiovascular 
signs or symptoms.  (12) Abnormal weight loss.  (13) 
Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 C.F.R. § 
3.317(a)(1)(i)).

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a (2003). 

Where the service medical records are silent for pertinent 
disability and the veteran has not provided competent 
evidence showing that his claimed disability is associated 
with service, the Board has no obligation to provide a 
medical examination.  Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003). 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West. 2002).







Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In July 2003, the RO formally notified the veteran of the 
VCAA of 2000 with respect to the issues on appeal.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Id.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
No additional evidence was submitted and the case was 
returned to the Board for appellate review.

The Board notes that the veteran has not identified any 
outstanding medical evidence pertinent to claims on appeal.  
As the CAVC has noted, the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).  

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claims.  The RO also provided the veteran with the 
reasons his claim could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision was made 
after November 9, 2000, the date the VCAA was enacted.  While 
the notice provided to the appellant was not given prior to 
the first RO adjudication of the claim in March 2001, the 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claims.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder and multiple joint pain involving the 
right shoulder and knees, including as due to an UI

The veteran seeks to reopen his claim of entitlement to 
service connection for a psychiatric disorder and multiple 
joint pain involving the right shoulder and knees, including 
as due to an UI, which the RO denied in an unappealed June 
1999 rating decision.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

The Board notes that the medical evidence on file at the time 
of the unappealed June 1999 RO rating decision essentially 
failed to demonstrate the presence of identifiable chronic 
acquired psychiatric, right shoulder disability or knee 
disability.  Moreover, the medical evidence failed to show 
evidence of objective indicators or symptoms of an UI 
manifested by psychiatric symptoms and/or multiple joint pain 
of the right shoulder or knees.

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claims consists of 
pertinent private medical records noting the presence of an 
acquired psychiatric disorder diagnosed as major depression, 
a right shoulder disorder diagnosed as a rotator cuff tear 
and knee disability diagnosed as arthralgia.  

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claims.

Accordingly, the veteran's claims of entitlement to service 
connection for an acquired psychiatric disorder, right 
shoulder rotator cuff tear and arthralgia of the knees, 
including as due to an UI are reopened.  38 C.F.R. § 
3.156(a).


Service connection for a psychiatric disorder, right shoulder 
rotator cuff tear and arthralgia of the knees including as 
due to an UI

The Board may proceed in considering the issues of 
entitlement to service connection for an acquired psychiatric 
disorder, however diagnosed, right shoulder rotator cuff tear 
and arthralgia of the knees on a de novo basis without 
prejudice shown to the veteran in view of the RO's complete 
review of the evidence on a de novo basis during the 
development of the veteran's appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Since the record is complete, there is 
no need to remand this case for additional development of the 
evidence.  

With respect to the veteran's claims of entitlement to 
service connection for an acquired psychiatric disorder, 
however diagnosed, right shoulder rotator cuff tear and 
arthralgia of the knees, the provisions of 38 U.S.C.A. § 
5103A(d) require VA to obtain medical examination or opinion 
if necessary to make a decision on a claim.  The veteran's 
extensive service medical records are silent for an 
objectively identifiable chronic acquired psychiatric 
disorder, right shoulder disability or knee disability.  The 
first evidence of an apparent psychiatric disability, right 
shoulder rotator cuff tear and arthralgia of the knees was 
noted years following separation from active service.  

As addressed below, the veteran has provided no competent 
evidence showing that his current acquired psychiatric 
disability, right shoulder rotator cuff tear or arthralgia of 
the knees is/are associated with active service.  Absent such 
evidence, the Board has no obligation to provide a medical 
examination.  Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003).  As such, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claims and that the 
requirements of the VCAA have been met.  The Board recognizes 
that the RO has previously attempted to afford the veteran a 
VA examination in connection with his claims without success 
as the veteran's warden did not consent.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein). 

Service connection may be granted if the evidence establishes 
that the veteran's claimed disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The Board also notes that service connection 
under 38 C.F.R. § 3.317 requires objective indications of a 
chronic disability that is not attributable to a known 
clinical diagnosis.

In this case, the veteran's psychiatric symptoms and multiple 
joint complaints of the right shoulder and knees have been 
attributed to known clinical diagnoses of major depression, 
right shoulder rotator cuff tear and arthralgia of the knees, 
respectively, by a medical professional at a time dating 
years following separation from active duty.  Therefore, the 
veteran is not entitled to service connection for a chronic 
disability due to an UI pursuant to 38 C.F.R. § 3.317.  The 
competent medical evidence fails to demonstrate objective 
indicators or symptoms of an UI manifested by psychiatric 
symptoms and multiple joint pain of the right shoulder and 
knees. 

In this case, a comprehensive review of the record shows that 
competent medical evidence demonstrates that there is no 
nexus or etiologic link between the veteran's acquired 
psychiatric disorder, right shoulder rotator cuff tear or 
arthralgia of the knees first demonstrated years following 
separation from active service and any incident of active 
duty.  

Specifically, the Board notes that the service medical 
records are silent for an identifiable acquired psychiatric 
disorder, however diagnosed or a right shoulder disability.  
The isolated knee symptoms in service were not attributed to 
any underlying identifiable knee disability.  X-rays of the 
knees were normal.  A physical examination report in April 
1992, for service separation purposes, was likewise silent 
for any psychiatric disorder, however diagnosed, right 
shoulder disability, including rotator cuff tear or knee 
disability including arthralgia.  

The pertinent postservice medical records are silent for any 
psychiatric disorder, however diagnosed, right shoulder 
disability, including rotator cuff tear or knee disability, 
including arthralgia for several years following separation 
from active duty.  Significantly, the record is without any 
probative competent medical evidence suggesting an etiologic 
link or nexus between any psychiatric disorder, however 
diagnosed, right shoulder disability, including rotator cuff 
tear or knee disability, including arthralgia and the 
veteran's active duty.  

The veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence linking a currently diagnosed psychiatric disorder, 
right shoulder rotator cuff tear and arthralgia of the knees 
with his active service.  The CAVC has held that lay 
assertions of medical causation do not constitute competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board must point out that the record does not include a 
competent medical opinion favorable to the claims based on a 
review of the claims file.  

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has a psychiatric 
disorder, right shoulder rotator cuff tear or arthralgia of 
the knees that is linked to active service on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a psychiatric disorder, 
right shoulder rotator cuff tear and arthralgia of the knees, 
including as due to an UI.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for CFS, 
headaches and a stomach disorder, including as due to an UI

The veteran seeks to reopen claims of entitlement to service 
connection for CFS, headaches and a stomach disorder, 
including as due to an UI which the RO denied in an 
unappealeld June 1999 rating decision.  

The record shows that the competent medical evidence at the 
time of the June 1999 RO rating decision failed to show 
evidence of identifiable CFS, chronic headache disability or 
stomach disorder with nexus to active duty.  Moreover, the 
medical evidence failed to show evidence of objective 
indicators or symptoms of an UI manifested by CFS, headaches 
or gastrointestinal symptoms.

Voluminous private medical evidence has been submitted which 
was not in the record at the time of the June 1999 RO 
decision.  The evidence presented since the June 1999 RO 
decision, essentially continues to lack competent medical 
evidence demonstrating identifiable CFS, headache disability 
or stomach disorder with nexus to active duty.  The medical 
evidence is also silent for objective indicators or symptoms 
of an UI manifested by CFS, headaches or gastrointestinal 
symptoms. 

While the veteran claims that the evidence presented supports 
a nexus between his claimed CFS, headaches and stomach 
disorder, including as due to an UI and active service, the 
Board notes that generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge, 
training or experience, such as matters relating to a 
diagnosis or medical causation.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  Similarly, 
the Board cannot supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The additional evidence is not both new and material as it is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for CFS, headaches and stomach disorder, including 
as due to an UI.  

Accordingly, the veteran's claims of entitlement to service 
connection for CFS, headaches and stomach disorder, including 
as due to an UI, are not reopened.  
38 C.F.R. § 3.156(a). 


ORDER 

The veteran having submitted new and material evidence to 
reopen claims of entitlement to service connection for an 
acquired psychiatric disorder, multiple joint pain of the 
right shoulder and knees including as due to an UI, the 
appeal is granted to this extent only.

Entitlement to service connection for a psychiatric disorder, 
however diagnosed, including major depression due to an UI is 
denied.

Entitlement to service connection for rotator cuff tear of 
the right shoulder, including as due to an UI is denied.

Entitlement to service connection for arthralgia of the 
knees, including as due to an UI is denied.

The veteran, not having submitted new and material evidence 
to reopen claims of entitlement to service connection for 
CFS, headaches and a stomach disorder, including as due to an 
UI, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that following the issuance of the September 
2002 SOC, numerous medical records were submitted to the RO 
in support of the veteran's current claims.  

The February 2004 supplemental statement of the case (SSOC) 
did not include a review of the added evidence in light of 
the issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for skin rash and cardiovascular disorder, 
including as due to an UI.  Accordingly, such issues must be 
returned to the RO for review of the added evidence and 
completion of an SSOC, if applicable.  See 38 C.F.R. §§ 
19.37, 20.1304 (2003).

To ensure that the VA has met its duty to ensure full 
compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.

2.  The issues of whether new and 
material evidence has been submitted to 
reopen claims of entitlement to service 
connection for skin rash and 
cardiovascular disorder, including as due 
to an UI should be readjudicated in light 
of the evidence added to the record 
following issuance of the September 2002 
SOC.

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.   



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



